          Case 1:17-cv-01047-ESH Document 62 Filed 05/06/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                    CASE NO.: 1:17-CV-1047-ESH
et al.,

        Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/
 

                        FACTUAL STIPULATION OF THE PARTIES

        Plaintiffs and Defendants, pursuant to Federal Rule of Civil Procedure 56(c)(1)(A),

stipulate to the following facts for purposes of Defendants’ Motion for Summary Judgment:

     1. Democracy Partners declared $14,000.00 in rent deductions on its tax returns in 2015;

     2. Democracy Partners declared $0.00 in rent deductions on its tax returns in 2016;

     3. Strategic Consulting Group declared $54,494.00 in rent deductions on its tax returns in

        2015;

     4. Strategic Consulting Group declared $55,336.00 in rent deductions on its tax returns in

        2016.

                            [Remainder of Page Intentionally Left Blank]
       Case 1:17-cv-01047-ESH Document 62 Filed 05/06/19 Page 2 of 4



                                        Respectfully submitted,

                                        By:    /s/ Paul A. Calli
                                               Paul A. Calli
                                               Florida Bar No. 994121 
                                               Chas Short
                                               Florida Bar No. 70633
                                               CALLI LAW, LLC
                                               14 NE 1st Ave, Suite 1100
                                               Miami, FL 33132
                                               Telephone: (786) 504-0911
                                               Facsimile (786) 504-0912
                                               PCalli@Calli-Law.com
                                               CShort@Calli-Law.com
                                               Admitted pro hac vice

/s/ Kerry Brainard Verdi             /s/ Michael J. Madigan
Kerry Brainard Verdi, Esq.           Michael J. Madigan
Bar No. 478486                       Bar No. 71183
Benjamin R. Ogletree                 LAW OFFICES OF MIKE MADIGAN PLLC
Bar No. 475094                       3910 Hillandale Court, NW
VERDI & OGLETREE PLLC                Washington DC 20007
1325 G Street, NW, Suite 500         Telephone: (202) 255-2055
Washington, DC 20005                 Mjm20@mac.com
Telephone: (202) 449-7703
Facsimile: (202) 449-7701
kverdi@verdiogletree.com

/s/ Benjamin T. Barr                 /s/ Stephen R. Klein
Benjamin Barr (Pro Hac Vice)         Stephen R. Klein
STATECRAFT PLLC                      Bar No. 177056
444 N. Michigan Ave. #1200           STATECRAFT PLLC
Chicago, Illinois 60611              1629 K Street NW
Telephone: 202-595-4671              Suite 300
ben@statecraftlaw.com                Washington, DC 20006
                                     Telephone: 202-804-6676
                                     steve@statecraftlaw.com

Counsel for Defendants
        Case 1:17-cv-01047-ESH Document 62 Filed 05/06/19 Page 3 of 4



/s/ Joseph Sandler
Joseph Sandler (DC Bar #255919)       Heather Abraham (Pro Hac Vice)
Dara Lindenbaum (DC Bar # 1026799)    Aderson Francois (DC Bar # 798544)
SANDLER REIFF LAMB ROSENSTEIN &       Civil Rights Clinic
BIRKENSTOCK, P.C.                     Georgetown University Law Center
1090 Vermont Ave., N.W. Suite 750     600 New Jersey Avenue NW
Washington, D.C. 20005                Suite 531
Tel: 202-479-1111                     Washington, DC 20001
Fax: 202-479-1115                     Tel: (202) 662-9546
sandler@sandlerreiff.com              heather.abraham@georgetown.edu
lindenbaum@sandlerreiff.com           abf48@georgetown.edu

Counsel for Plaintiffs
         Case 1:17-cv-01047-ESH Document 62 Filed 05/06/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I certify that on May 6, 2019, I served the foregoing through the Court’s electronic filing

system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.
